COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Hussamaddin Al-Khadour, M.D. P.A. and Hassam Al-Khadour v.
                          Comerica Bank

Appellate case number:    01-20-00063-CV

Trial court case number: 2019-17140

Trial court:              55th District Court of Harris County

        Appellants, Hussamaddin Al-Khadour, M.D. P.A. and Hassam Al- Khadour, have filed
an unopposed motion for extension of time to file their brief. Because this Court has yet to
receive the reporter’s record or a statement from the court reporter indicating there is no
reporter’s record, appellants’ briefing deadline has not been set. See Tex. R. App. P. 38.6(a)
(“[A]n appellant must file a brief within 30 days . . . after the later of: (1) the date the clerk’s
record was filed; or (2) the date the reporter’s record was filed.”).
       Therefore, the motion is denied as moot.
       It is so ORDERED.

Judge’s signature: __________/s/ Russell Lloyd_________________
                   Acting individually


Date: March 10, 2020